Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered March 12, 1987, convicting her of grand larceny in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that she was denied a fair trial by prejudicial comments made by the prosecutor during summation. We disagree. While it would have been better if certain of the prosecutor’s comments were left unsaid, any prejudice that may have resulted was effectively dispelled by the Trial Judge’s prompt curative instructions and final instructions to *372the jury (see, People v Vredenburg, 110 AD2d 730; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
The defendant further contends that she was denied the effective assistance of counsel. However, as the defendant concedes, this claim rests on matters dehors the record. Thus, the issue of ineffective assistance of counsel is not properly before this court (see, People v Drummond, 104 AD2d 825).
Finally there is no merit to the defendant’s contention that the County Court of Nassau County improperly asserted jurisdiction over the case. The overt criminal acts of the defendant’s coconspirators which were performed in Nassau County brought the defendant within the jurisdiction of the County Court of Nassau County (see, People v Botta, 100 AD2d 311; People v Fusco, 75 Misc 2d 981). Brown, J. P., Lawrence, Kooper and Balletta, JJ., concur.